CLARK, Judge.
In the original order of the superior court in 1968, it was expressly avowed that the purpose for the execution of the deed of trust was to secure, inter alia, alimony pendente lite payments. When the district court in June 1973 ordered foreclosure on one of the two parcels secured by the deed of trust, it did so with the express purpose of computing “ . . . arrearages which defendant [had] caused ...” by his failure to abide by the orders of the court. [Our emphasis.]
The court, in its order of 28 August 1974, computed these arrearages through August 1974, which arrearages obviously included amounts for permanent alimony. However, the defendant did not contest the payment of a part of the foreclosure proceeds to the plaintiff for permanent alimony arrearages on the grounds that the order awarding permanent alimony did not refer to the deed of trust as security for payments.
G.S. 50-16.7 provides that “The court may require the supporting spouse to secure the payment of alimony or alimony pendente lite so ordered by means of a . . . deed of trust . . . . ” and G.S. 50-16.9 provides that “An order . . . may be modified or vacated at any time, upon motion in the cause and a showing of changed circumstances .... ”
The court order requiring the defendant to secure the payment of temporary alimony by means of the deed of trust did not give to the plaintiff a fixed or permanent interest as cestui que trust, or any right to the entire proceeds of the foreclosure sale under the deed of trust; the orders simply provided a means of securing payment of alimony, and the court was not required to find a change of circumstances as a basis for ordering the payment of a part of the proceeds of foreclosure sale to satisfy a judgment lien against defendant or to pay the fee of defendant’s attorney.
It is noted that the plaintiff made no objection to that portion of the order which divided equally the residuary proceeds between the defendant and the trustee for the plaintiff as security for future alimony payments. Nor did the defendant make any objection to any of the provisions of the order.
The order of the district court is
Affirmed.
Judges Parker and Hedrick concur.